IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES L. THOMAS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2266

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 6, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Daren L. Shippy, Assistant Regional Conflict Counsel, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus or writ of prohibition is denied.

WOLF, ROBERTS, and ROWE, JJ., CONCUR.